DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on April 1, 2022 is acknowledged. Claims 1-29 are cancelled. Claims 30-48 are new. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/738,512 or 16/777,594, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The instant claims are given a priority date of the filing date of the instant application, May 3, 2021. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 30-36) in the reply filed on September 20, 2022 is acknowledged.
Claims 37-48 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on September 23, 2022 is acknowledged. A signed copy is attached to this office action. The entries of Shironin and Koenzim have not been considered. Applicants attention is directed to MPEP 609.04 (a) III which recites each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite “an aerosol delivery system for administering coenzyme Q10”.  The system is further claimed to contain a first emulsion, a dried form of the first emulsion; a re-dispersed second emulsion, and an aerosol form of the second emulsion.  However, after reviewing the specification, the Examiner is unable to locate support for an aerosol delivery system comprising multiple emulsions and an aerosolized form of the second emulsion. 
The specification discloses an emulsion comprising CoQ10 and coconut oil heated, shaken, and cooled. Polysorbate is then added and the composition was vortexed. Water was then added.  The emulsion was then freeze dried. 
Following lyophilization, the emulsion was then rehydrated and then aerosolized. 
Thus, the system appears to be a product by process in which a first emulsion is transformed into the second emulsion, which is then transformed into an aerosol for pulmonary administration, per the methods section of the specification, and not a system which comprises the multiple emulsions within one composition.   
There is no written disclosure of the system comprising the multiple emulsions within a single composition, as recited in the instant claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the instant claims recite “an aerosol delivery system for administering coenzyme Q10”.  The system is further claimed to contain a first emulsion, a dried form of the first emulsion; a re-dispersed second emulsion, and an aerosol form of the second emulsion.   However, it is unclear how the system comprises the multiple emulsions within a single composition. As noted above, the speciation discloses a transformation of the initial emulsion into a final aerosolized emulsion, however, the instant claims do not recite a product by process or a method of preparing the delivery system.  Clarification is requested. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615